1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                    )   Case No. 1:19-cv-00964-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER AS TO WHY ENTRY OF DEFAULT
13           v.                                       )   SHOULD NOT BE ENTERED AS TO
                                                      )   DEFENDANT ROMERO
14   ROMERO,
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )

17           Plaintiff Shajia Ayobi is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           This action is proceeding against Dr. Romero for deliberate indifference in violation of the

20   Eighth Amendment.

21           Defendant Dr. Romero timely waived service under Federal Rule of Civil Procedure 4(d),

22   causing the “answer or motion under Rule 12” to be due “within 60 days September 3, 2019,” on

23   November 4, 2019. (ECF No. 11.)

24           Rule 55(a) of the Federal Rules of Civil Procedure requires that the Clerk of the Court enter

25   default “when a party against whom a judgment for affirmative relief is sought has failed to plead or

26   otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).
27   ///

28   ///

                                                          1
1             On this record it appears that entry of default is appropriate. Accordingly, within thirty (30)

2    days from the date of service of this order, Plaintiff shall indicate whether entry of default as to

3    Defendant Dr. Romero is appropriate. The Clerk of Court is directed to serve a copy of this order by

4    email on Senior Assistant Attorney General Danielle O’Bannon.

5
6    IT IS SO ORDERED.

7    Dated:     November 6, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
